Citation Nr: 1513630	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-12 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This claim was previously before the Board in September 2014 when it was remanded for additional development.  It has now returned to the Board for adjudication.

The Veteran testified before the undersigned Veterans Law Judge during hearings in June 2014.  Copies of the transcripts from those hearings have been associated with the claims file.  The transcripts have been reviewed in connection with the Veteran's claims and are nearly identical in substance and context.


FINDINGS OF FACT

The competent evidence of record shows that the Veteran's headache disorder is related to his service-connect hypertension.


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 105, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim of entitlement to service connection for headaches is being granted herein, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran attributes his headache disability to his service in Southwest Asia, as due to an undiagnosed illness.  Regulations provide that compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, fatigue, headache and joint pain.  38 C.F.R. § 3.317(b).

Notwithstanding the Veteran's contentions, he is not precluded from establishing service connection based on another theory of entitlement.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the requirements for a grant of secondary service connection have been met with respect to the Veteran's headache claim, as will be explained below.  As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with headaches (see November 2014 VA treatment record).  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for hypertension, effective October 1991.   Turning to crucial Wallin element (3), after reviewing the Veteran's treatment records, the December 2014 VA examiner found that the Veteran's "headaches are not part of the undiagnosed multisystem condition."  Rather, she noted that the "headaches have cleared [sic] specific etiology primarily due to uncontrolled blood pressure."  Reference was also made to the Veteran's in-service complaints of headaches, which was also attributed to his hypertension.

The December 2014 VA examiner is the only medical opinion of record noting a relationship between the Veteran's current headaches and his "uncontrolled blood pressure."  The examiner clearly noted the Veteran's hypertension but mistakenly believed it to be a non-service connected disability.  Accordingly, the Board interprets the statement to relate the Veteran's headaches to his service-connected hypertension.  The Board notes that there are negative nexus opinions of record.  However, the November 2011 examination report was found inadequate for adjudication purposes and the December 2014 examiner provided a negative opinion regarding direct service connection.  The rationale, alternatively, linked the Veteran's headaches to a service-connected disability.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for headaches is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


